The applications for leave to appeal the judgment of the Court of Appeals are considered, and they are granted, limited to the issue of whether the petitioner’s dispute regarding the collection of properly taxes for tax years 2002, 2003, and 2004 involved a mutual mistake of fact made by the assessing officer and the taxpayer such that the three-year limitations period of MCL 211.53a applies to the petitioner’s claims.
Persons or groups interested in the determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae.